Citation Nr: 1439311	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-41 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, including as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Matthew J. Gendele, Attorney at Law


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972, with service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In a December 2013 letter, the Veteran submitted a notice of disagreement with the effective date of the disability ratings assigned for his PTSD.  In August 2014, the RO issued a Statement of the Case in response to that notice of disagreement.  To date, the Veteran has not submitted a substantive appeal in response to that Statement of the Case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, at a September 2008 VA examination for diabetes mellitus, the Veteran reported that he was exposed to Agent Orange while stationed in Vietnam between July 1971 and April 1972.  Diabetes is a disease for which presumptive service connection is available under 38 C.F.R. § 3.309(e).  On examination, the Veteran declined evaluation of diabetes mellitus.  December 2008 and January 2009 VA treatment notes indicate that the Veteran did not have an established diagnosis of diabetes mellitus.  However, the January 2009 treatment note indicates that the Veteran has significant familial history for diabetes mellitus.  At the visit, the Veteran reported pain and numbness in his feet and excessive thirst/urination at times.  An April 2013 VA treatment note indicates that the Veteran has diabetes mellitus.  It is unclear whether this notation is based on the Veteran's self reporting or a medical diagnosis.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; but (4) insufficient competent medical evidence of record for the VA to make a decision on the claim.  Based on McLendon, the Board finds that the Veteran is entitled to a VA examination.  

The Board notes that a November 2013 letter indicates that the Veteran failed to report for a VA examination at the VA Medical Center in Philadelphia.  The Board reminds the Veteran that he has an obligation to assist VA in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) ("the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")

Second, an August 2010 letter from Dr. Y.S. of the Marlton Medical Group indicates that the Veteran has been treated for hypertension.  There are no medical records from Dr. Y.S. associated with the claims.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Third, the Veteran has alleged that his hypertension is secondary to his service-connected PTSD.  See May 2013 DRO Conference Report.  There is no opinion of record which address whether the Veteran's hypertension is caused or aggravated by the service-connected PTSD.  See Allen v. Brown, 7 Vet. App. 39 (1995) (service connection available where a Veteran's non service connected disability is caused or aggravated by his service-connected disability).  Moreover, although the Veteran has not specifically alleged that his hypertension is secondary to his claimed diabetes mellitus, the record does not rule out this possibility.  Therefore, the Board finds that a remand is to permit the Veteran to undergo a VA examination which addresses all theories of entitlement.  

Fourth, VA treatment records were associated with the Veteran's electronic claims file in Virtual VA after certification to the Board.  The RO has not issued a Supplemental Statement of the Case (SSOC) in response to the newly associate records.  Thus, the Veteran's claim must be remanded for RO review of the new evidence.  See 38 C.F.R § 19.31 (b)(1) (2013).

Fifth, since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran from July 2014 and associate them with the claims folder.  

2.  Contact the Veteran and request that he provide or authorize the release of records from Dr. Y.S. as well as any other records, not already of record, that are relevant to his claim.  

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same,   or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Then, schedule the Veteran for a VA examination by a physician to evaluate his claims of service connection for diabetes and hypertension.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that expressly addresses the following:

Diabetes Mellitus

(a)  Opine whether the Veteran has a current diagnosis of diabetes mellitus.

If not, reconcile that determination with the April 2013 VA treatment notation of diabetes mellitus.  

(b)  If so, opine whether it is at least as likely as not (a probability of 50 percent or greater) the Veteran's diabetes mellitus began in or is related to service, including due to exposure to Agent Orange.  Please provide a complete explanation for the opinion.

Hypertension

(a)  Opine whether the Veteran has a current diagnosis of hypertension.

If not, reconcile that determination with the August 2010 letter from Dr. Y.S. which indicated that the Veteran has a diagnosis of hypertension.  
(b)  If so, opine whether it is at least as likely as not (a probability of 50 percent or greater) the Veteran's hypertension began in or is related to service.  Please provide a complete explanation for the opinion.

(c)  If hypertension is deemed to not have been directly related to service, opine whether it is at least as likely as not that the hypertension was caused by his service-connected PTSD.  Please provide a complete explanation for the opinion.

(d)  If such causation is not found, opine whether it is at least as likely as not that the Veteran's hypertension is aggravated (i.e., worsened) beyond the natural progress by his service-connected PTSD.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's hypertension found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.  

(e)  If the Veteran is found to have diagnoses of diabetes mellitus and hypertension, opine whether it is at least as likely as not that the hypertension was caused by his diabetes mellitus.  Please provide a complete explanation for the opinion.




(f)  If the Veteran is found to have diagnoses of diabetes mellitus and hypertension, opine whether it is at least as likely as not that the Veteran's hypertension is aggravated (i.e., worsened) beyond the natural progress by his diabetes mellitus.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's hypertension found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the diabetes mellitus.  

4.  Readjudicate the Veteran's claims on appeal in light of additional evidence added to the record since this case was last before the RO.  If the claim remains denied, provide the Veteran and his attorney with a Supplemental Statement of the Case.  After they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



